Wright, J.,
concurring in part and dissenting in part. I disagree with the majority’s treatment of the contractual limitation in the Kralys’ insurance contract but agree with the treatment of the question whether adding State Farm as an additional defendant relates back to the day the complaint was originally filed. I therefore concur in part and dissent in part.
I
The majority holds that the Kralys’ amended complaint adding State Farm as a new party defendant does not relate back to the date the original complaint was filed. I agree with the majority’s holding on this issue and with syllabus one of the opinion.
The primary purpose of Civ.R. 15(C) is to preserve actions which, through mistaken identity or misnomer, have been filed against the wrong person. Littleton v. Good Samaritan Hosp. & Health Ctr. (1988), 39 Ohio St.3d 86, 101, 529 N.E.2d 449, 462. This rule permits the relation back of amendments for that purpose in two separate circumstances: where the amendment changes the parties and where it does not. See Amerine v. Haughton Elevator Co. (1989), 42 Ohio St.3d 57, 537 N.E.2d 208.
As stated by the court of appeals, an amended pleading seeking to change the parties will relate back to the original pleading only if the following requirements are met: (1) the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading; and (2) within the period provided by law for commencing the action against the party to be brought in by amendment, that party (a) has *637received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits, and (b) knew or should have known that but for a mistake concerning the identity of the proper party, the action would have been brought against him. Civ.R. 15(C).
Here the Kralys’ amended complaint quite obviously sought to add a new defendant and was therefore an attempt to change the parties. See Littleton, supra. However, there was no mistake as to the identity of the proper party as required in Civ.R. 15(C). Therefore, the majority properly holds that the amendment adding State Farm does not relate back to the original filing. All manner of unintended consequences could flow from a contrary holding.
II
Like the court of appeals, I find this court’s holdings in Colvin v. Globe Am. Cas. Co. (1982), 69 Ohio St.2d 293, 296-297, 23 O.O.3d 281, 283, 432 N.E.2d 167, 169-170, and Duriak v. Globe Am. Cas. Co. (1986), 28 Ohio St.3d 70, 71, 28 OBR 168, 169, 502 N.E.2d 620, 622, controlling on the contractual issue in this case. Here, we should uphold the right of a carrier to contractually limit the period during which an injured insured may bring suit against it. See Order of United Commercial Travelers of Am. v. Wolfe (1947), 331 U.S. 586, 608, 67 S.Ct. 1355, 1356, 91 L.Ed. 1687, 1700.
In Colvin, the insured’s policy specified a twelve-month period, after which action by way of arbitration against the company was barred. The policy in Colvin provided:
“ ‘No suit or action whatsoever or any proceeding instituted or processed in arbitration shall be brought against the company for the recovery of any claim under this coverage unless as a condition precedent thereto, the insured or his legal representative has fully complied with all of the terms of the policy and unless same is commenced within twelve months next after the date of the accident.’ ” Colvin, 69 Ohio St.2d at 293, 23 O.O.3d at 281, 432 N.E.2d at 169.
The insured in Colvin brought suit against the defendant within the statutory limitations period but learned that the defendant was uninsured two months before the expiration of his own insurance policy’s limitations period. Although he notified his insurance company of the uninsured motorist claim, he failed to bring an action within the contractual time period. We upheld the policy’s limitations period and denied coverage, holding that the twelve-month limitations period was both unambiguous and reasonable.
The facts in the present case are, as a practical matter, indistinguishable from those in Colvin. Here, the limitations period was two years, but the insureds learned of the necessity of an uninsured motorist claim nearly four months prior *638to the expiration of that period. Likewise, the policy language limiting the time for bringing an action against the company was similar to that used in Colvin and was in fact more precise.
For these reasons I respectfully dissent in part.
Moyer, C.J., concurs in the foregoing opinion.